Exhibit 10.1 JPMorgan Chase Bank N.A, London Branch and The Bank of New York Mellon FIRST AMENDED AND RESTATED CUSTODIAN AGREEMENT THIS FIRST AMENDED AND RESTATED CUSTODIAN AGREEMENT (this “Agreement”) is made on December 22, 2016 BETWEEN JPMorgan Chase Bank N.A, London Branch, a company incorporated with limited liability as a National Banking Association, whose principal London office is at 125 London Wall, London EC2Y 5AJ (“ we ” or “ us ”); and The Bank of New York Mellon, a banking corporation organised under the laws of the State of New York, whose principal place of business is at 2 Hanson Place, Brooklyn, New York 11217, United States of America, in its capacity as trustee of the iShares® Silver Trust (“ Trust
